Citation Nr: 9912657	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for 
lumbosacral strain with arthritis.

2.  Entitlement to service connection for arthritis of 
multiple joints to include the shoulders, knees and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1949 
to December 1949 and active duty from October 1952 to 
August 1955.  

This appeal arises from an August 1993 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
arthritis of multiple joints to include the shoulders, knees, 
neck and lower spine.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for arthritis of multiple 
joints based on service incurrence.  He claims that he 
injured his back after he was chased by an oncoming enemy 
force.  He also maintains that his shoulders, knees and neck 
became arthritic as a result of multiple parachute jumps 
while assigned to an airborne regiment.  

A review of the record reveals that the veteran's current 
claim is not his first claim of entitlement to service 
connection for a low back disability, as the RO denied 
entitlement to service connection for a back condition in a 
June 1956 rating decision.  He was notified of the outcome of 
that decision by a letter of the same month. No appeal was 
filed within one year of the date of receiving notification 
of the RO's decision. The Statement of the Case does not 
mention the applicable laws and regulations concerning 
petitions to reopen previously denied claims based on new and 
material evidence, nor does it discuss the effect of the 
prior denial on the current claim.  

Additionally the veteran indicated in a November 1994 
statement in support of his claim that a Dr. Golden of the VA 
Hospital in New York, told him that parachute jumping 
contributed to his multiple joint arthritis.  He indicated 
that he was in an airborne regiment while in service.  VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the type of evidence required to complete an 
application for VA benefits.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  The veteran should be provided an opportunity to 
obtain and submit the medical opinion regarding the etiology 
of his arthritic condition from Dr. Golden and any other 
appropriate physicians.  

Finally, the veteran testified at his personal hearing before 
a hearing officer at the RO in January 1995 that he has been 
determined to be totally disabled by the Social Security 
Administration.  There is no indication in the file that 
there has been an attempt to obtain the records upon which 
this disability determination was made.  These records may be 
helpful in the instant claim.  See Masors v. Derwinski, 
2 Vet.App. 181 (1992).  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  This case is REMANDED to 
the RO for the following:

1.  Copies of all VA records, if any, not 
already associated with the claims 
folder, related to treatment of the 
veteran's arthritic condition, should be 
obtained and associated with the claims 
folder.  

2.  The RO should contact the Social 
Security Administration and request the 
Social Security determination of 
disability, if any, and the medical 
records upon which that decision was 
based. After receiving these records, 
they should be associated with the claims 
folder.

3.  The veteran should be informed of the 
evidence necessary to establish a well-
grounded claim for arthritis of multiple 
joints.  The veteran should provide the 
RO with medical records and/or statements 
from the physicians, to include Dr. 
Golden, that he maintains told him that 
his multiple joint arthritis is caused by 
parachute jumping in service.  

If a well-grounded claim for multiple 
joint arthritis is submitted, the RO 
should order any appropriate development, 
to include scheduling the veteran for a 
medical examination in which medical 
opinions are requested. 

4.  The veteran's claim for service 
connection for a lumbosacral strain to 
include arthritis should be evaluated on 
a new-and-material-evidence basis.  The 
RO's attention is directed to Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

5. Following the completion of these 
actions and any other development deemed 
appropriate, if the new and material 
evidence claim for lumbosacral strain to 
include arthritis is found to be 
reopened, the RO should determine whether 
the appellant's claim may be allowed.  If 
not, he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, including information 
about the prior denial, laws and 
regulations concerning finality, and a 
discussion of the effect the prior denial 
has on the current claim.  The veteran 
and his representative should be given 
the opportunity to respond thereto.
In the event that the action taken by the 
RO remains adverse to the veteran for the 
claims of service connection for multiple 
joint arthritis, he should also be 
furnished citations and explanations of 
the pertinent regulatory criteria, as 
well as detailed reasons and bases for 
the decision reached.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


